Citation Nr: 0909328	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating of 50 percent for major 
depression with psychotic features and generalized anxiety 
disorder, for the period prior to August 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the Veteran's September 2004 substantive 
appeal submission expressly clarified that he specifically 
claims entitlement to a 50 percent rating for his service-
connected psychiatric disability.  See generally AB v. Brown, 
6 Vet.App. 35, 39 (1993).

This case was previously before the Board in August 2007 when 
it was remanded for additional development.  As a result of 
that remand, the Veteran was provided a VA psychiatric 
examination in connection with his appeal on August 14, 2008.  
Subsequently, a September 2008 rating decision granted a 50 
percent rating for the psychiatric disability, effective from 
the date of the August 2008 VA examination.  This RO rating 
decision constitutes a full grant of the benefit sought on 
appeal with regard to the period from August 14, 2008, 
onward.  Therefore, the only remaining matter on appeal is 
the Veteran's claim of entitlement to a 50 percent disability 
rating for the psychiatric pathology for the period prior to 
August 14, 2008.  


FINDING OF FACT

The evidence reflects that prior to August 14, 2008, the 
Veteran's service-connected major depression was productive 
of a disability picture generally characterized by 
occupational and social impairment featuring such symptoms 
as: depressed mood, anxiety, suspiciousness, and sleep 
impairment; the evidence shows that the pathology did not 
more nearly approximate a disability picture featuring 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for major depression have not been met for the 
period prior to August 14, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  This notice was provided more 
recently in a letter sent in September 2007, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, this letter 
advised the Veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the most recent RO-level 
readjudication of this case and the issuance of the September 
2008 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the effectively timely September 2007 
VCAA letter, among others, provided notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

With regard to the increased rating claim on appeal, the 
Board believes that the record reflects that the Veteran has 
actual knowledge of the information necessary to substantiate 
the claim.  In various communications as well as in 
information imparted to medical care personnel, the Veteran 
has reported the impairment from the service-connected 
disability's limitation upon his mood, function, employment, 
social motivation, sleep, and other aspects of daily life.  
Further, the Board notes that the Veteran is represented by a 
national service organization, and it is appropriate to 
assume that the Veteran's representative included pertinent 
information concerning the elements of the claim in its 
guidance to the Veteran.

Thus, as the Veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded a VA examination to evaluate 
his disability on appeal; an April 2004 VA examination report 
is of record, and a February 2003 VA examination report is 
also pertinent in this case.  (An August 2008 VA examination 
report is also of record and has served as the basis for the 
RO's grant of the sought 50 percent disability rating for the 
period from August 14, 2008 onward.)  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected major depression with 
psychotic features and generalized anxiety disorder warrants 
a 50 percent disability rating for the period remaining on 
appeal prior to August 14, 2008.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran is currently assigned a 30 percent rating for 
major depression with psychotic features and generalized 
anxiety disorder during the period remaining on appeal prior 
to August 14, 2008.  As hereinafter more particularly 
explained, the Board finds that no rating in excess of 30 
percent is warranted during the period covered by the appeal; 
that is, prior to August 14, 2008.

The Veteran's service connected major depression with 
psychotic features and generalized anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9434.  
Under the applicable rating criteria, as set forth at 38 
C.F.R. § 4.130, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board observes that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

For purposes of considering the evidence in connection with 
psychiatric disabilities, the Board notes that the Global 
Assessment of Functioning (GAF) scale is a scale from 0 to 
100, reflecting the "psychiatric, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF score of 31-40 indicates some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

As discussed below, the Board's review of all of the 
pertinent evidence leads to a finding that the preponderance 
of the evidence is against entitlement to a rating in excess 
of 30 percent for the period prior to August 14, 2008.

A February 2003 VA psychiatric examination report is of 
record, and evaluates the Veteran's service connected 
pathology approximately one year prior to the Veteran's 
filing of this claim for an increased rating in January 2004.  
The Veteran described complaints of frustration with hearing 
difficulties, poor concentration, sleep disturbance, 
depressed mood, social disinterest, and guilt.  The Veteran 
denied suicidal ideation, but "began having paranoid 
feelings...."  Mental status examination findings featured 
that the Veteran "is oriented to time, place, and situation 
and his speech comes in a normal rate and rhythm."  "Short-
term and long-term memory are intact."  Although his "mood 
is depressed and anxious," the examiner found that "his 
affect is congruent."  The examiner noted that the Veteran's 
"content of thought is remarkable for pessimism and anger" 
but found that he "is not suicidal or homicidal...."  The 
examiner commented that the Veteran "is paranoid when he is 
around large groups of people, so this would qualify him for 
psychosis."  A GAF score of 65 was assigned at that time.

An April 2004 VA psychiatric examination report from the same 
psychiatrist is also of record; this examination was authored 
to "update the patient's function since that last 
evaluation."  Following a determination of a course of 
medication, the Veteran reported some symptom improvement and 
"denies having sleep problems" at that time.  The Veteran 
also "has regained his interest in socializing."  "His 
energy level is okay as is his concentration.  He reads for 
enjoyment.  He has no appetite problems and he is not 
suicidal."  It was further noted that he "still worries 
excessively about things and he obsesses, which is no 
change."  At that time, the Veteran reported having "a new 
hearing aid that works much better with his tinnitus and he 
is less stressed because of it."

Mental status examination findings included observations that 
the Veteran wore "clean comfortable clothing and has good 
hygiene."  The Veteran was "oriented to time, place, and 
situation, and his short term and long term memory are 
intact."  Although it was noted that the "[m]ood is 
anxious," it was also noted that "affect is congruent."  
Significantly, the report shows that "[f]ormal though[t] is 
linear and goal-directed...."  Although the report shows 
"content of thought is obsessive about his hearing 
problems," the report also shows that the Veteran "is not 
suicidal or homicidal and he is not psychotic."  The 
Veteran's service connected diagnosis was reconfirmed, but it 
was noted to be "in remission" at that time.  The examiner 
explained that "[t]he patient's depression has been treated.  
He sleeps well, has good concentration, good energy, and has 
regained his interest in socializing.  Additionally, he reads 
for enjoyment and he socializes with friends and relatives."  
A GAF of 70 was assigned.

The Board finds that these VA examination reports are highly 
probative evidence of the clinical severity of the Veteran's 
psychiatric pathology as of the time each was written.  The 
report contains significant clinical findings and 
observations from a competent professional specialist, and 
reflects a proper in-person clinical examination of the 
Veteran.  The psychiatric pathology shown in these 
examination reports does not feature such symptoms as 
flattened affect, impaired speech patterns, panic attacks 
more frequent than weekly, impaired comprehension, 
significant memory impairment, impaired judgment, or impaired 
abstract thinking.  Although there is some discussion of the 
Veteran's difficulties with concentration, motivation, sleep 
problems, and depressed mood, these symptoms are shown to be 
consistent with the level of severity contemplated by the 
criteria for a 30 percent disability rating during the 
timeframe on appeal.  The Board also notes that social and 
occupation impairment is expressly contemplated by the 30 
percent disability rating currently assigned for this period.

The Board finds that the February 2003 VA examination 
report's account of the severity of the Veteran's psychiatric 
pathology most nearly meets the criteria for the 30 percent 
rating assigned for that time, and the April 2004 VA 
examination report does not show any increase in severity 
(as, indeed, it shows that pathology 'in remission.')  Thus, 
these probative VA examination reports weigh substantially 
against the appeal for assignment of a rating above 30 
percent during that period.

The Board has reviewed the Veteran's VA treatment records 
relevant to this issue on appeal.  Most significantly among 
these records, the Board observes that a clinical nurse 
specialist has entered treatment reports during the period on 
appeal including a GAF score of 40 in May 2004.  This report 
describes that "Vet is frustrated and more depressed since 
his increase for SC on depression was denied.  He feels he is 
not believed...  Vet denied hearing aid helps tinnitus....  He 
isolates and has few interest[s].  He thinks the 
Amitriptyline is not helping with depression or sleep much."  
The Veteran's mood was assessed to be 3 out of 10 and his 
interpersonal functioning was noted to be "infrequent."  A 
"slight" deficit of cognition was noted.  

Insight was "fair," and judgment was "fair."  The May 2004 
treatment record further indicates that the Veteran did not 
have homicidal or suicidal ideation, and the Veteran had no 
hallucinations or symptoms of psychosis.  The Veteran's 
affect was determined to be "appropriate," speech was in 
the normal range with respect to cadence and speed, "no 
thought disorder or psychosis noted (delusion or 
hallucinations)."  Earlier treatment reports from the same 
clinical nurse specialist present relatively similar and 
consistent findings, including a March 2003 treatment report 
which presented the same GAF score of 40.

The Board acknowledges the GAF score of 40 presented by the 
clinical nurse specialist in the May 2004 report, and this 
score is substantially lower than the scores of 65 and 70 
assigned in the VA examination reports discussed above.  The 
Board finds that the doctor who authored the two VA 
examination reports presents, in each report, more thorough 
and probative discussion of the pertinent clinical findings 
than presented in the treatment notes of the clinical nurse 
specialist.

In any event, the Board finds that the GAF scores of 65 and 
70 are more consistent with the specific findings objectively 
indicated in the record, while the GAF score of 40 assigned 
by the clinical nurse specialist is not supported by the 
objective documented symptom findings.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Significantly, however, the clinical nurse specialist 
who provided that GAF score in May 2004 included clinical 
findings that do not show impairment in reality testing or 
communications, and do not show major impairment in several 
areas as contemplated by a GAF score of 40.  That May 2004 
treatment report expressly indicates that insight was 
"fair," and judgment was "fair."  It states that the 
Veteran did not have homicidal or suicidal ideation, and the 
Veteran had no hallucinations or symptoms of psychosis.  The 
Veteran's affect was "appropriate," speech was in the 
normal range with respect to cadence and speed, "no thought 
disorder or psychosis noted (delusion or hallucinations)."  

Thus, the Board is unable to find that the GAF score of 40 is 
supported by the specific clinical findings documented in the 
same treatment report.  In contrast, the VA examination 
reports present detailed clinical findings to support the 
assignment of the substantially higher GAF scores assigned 
during the same pertinent period on appeal.  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  This 
description of symptoms is consistent with the clinical 
findings shown in the evidence of record.  Furthermore, the 
express clinical findings in the VA examination reports and 
the above discussed treatment records are most consistent 
with the level of disability contemplated by a 30 percent 
disability rating, including depressed mood, anxiety, and 
chronic sleep impairment.  They do not show the type of 
impairment contemplated by a 50 percent disability rating.

Therefore, the reports authored by the clinical nurse 
specialist are not as probative as the VA examination reports 
and do not probatively contradict the VA examination reports 
in this case.  Moreover, outside of the unsupported GAF score 
presented by the clinical nurse specialist, those reports do 
not demonstrate symptoms of the severity contemplated in the 
criteria for entitlement to a 50 percent disability rating 
during the period on appeal.

The Board also acknowledges the lay testimony presented by 
friends and family of the Veteran which describes 
observations of the difficulties the Veteran suffers, 
particularly with regard to his hearing problems, tinnitus, 
and associated depression.  Evidence of this nature was 
submitted in written statements in March and April 2004.  
Similarly, the Board acknowledges the contentions of the 
Veteran himself in this case.  The Board acknowledges this 
evidence, sympathizes with the difficulties described, and 
understands the contentions presented.  However, the Board 
must note that even these lay statements do not demonstrate 
the type of severe symptomatology which would meet the 
criteria for a 50 percent rating.  The submitted lay 
statements describe the Veteran's difficulties with 
understanding due to his hearing impairment with tinnitus, 
and describe associated frustration and mood deterioration.  
They do not show the type of psychiatric symptoms 
contemplated by a 50 percent disability rating; they do not 
indicate psychiatric symptoms of such severity as cognitive 
difficulties in understanding (as distinguished from auditory 
difficulties), nor panic attacks, nor memory impairment, nor 
impaired abstract thinking.  Moreover, the most probative 
evidence regarding the severity of the Veteran's psychiatric 
symptomatology is that provided by competent trained 
professionals, and such evidence in this case also does not 
show the severity of symptomatology contemplated by a 50 
percent disability rating.

The Board finds that the preponderance of the most probative 
competent evidence shows that no increased rating is 
warranted in this case.  The most probative clinical findings 
of expert psychiatric and medical professionals, informed by 
examination and interview of the Veteran, and the objective 
evidence of record do not show symptoms of the severity 
contemplated by the schedular criteria for a 50 percent 
disability rating.  A 30 percent rating contemplates the 
criteria most nearly approximating the psychiatric disability 
picture for major depression demonstrated by the evidence 
prior to August 14, 2008.

The Board has reviewed the entirety of the evidence of 
record, but finds no other evidence which probatively or 
persuasively contradicts the essential findings discussed 
above.  Additional VA treatment records do not present any 
pertinent findings substantially different from those 
discussed above during the period of time concerned in this 
appeal.  A May 2004 letter from a private treatment provider 
briefly discusses the Veteran's participation in counseling, 
and presents no information to meaningfully contradict the 
findings discussed above in any manner supportive of the 
appeal for a higher rating.  In light of the probative 
contemporaneous evidence available for the period prior to 
August 14, 2008, the Board is unable to find that the 
severity of major depression shown in August 2008 is 
demonstrated in the record at any time prior to August 2008.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the Veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  The Board acknowledges that the 
Veteran's major depression caused significant disability and 
impairment of his productivity, but such serious impairment 
is contemplated by the assigned schedular disability ratings; 
there is no evidence of frequent hospitalizations or 
exceptionally marked interference with employment beyond what 
is contemplated by the assigned disability ratings.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against assignment of any higher disability ratings during 
the period on appeal for major depression.  Consequently, the 
Board finds that the benefit-of-the doubt doctrine is 
inapplicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


